Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 1 of 53 PageID 95




    APPENDIX, Vol. 1
          Billing Records
      Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 2 of 53 PageID 96
                                JUSTIN BLANTON
                             PAST MEDICAL EXPENSES

                                                                      AMOUNT
           PROVIDER                    TOTAL CHARGES
                                                                  PAID/INCURRED
CareFlite                                 $29,610.00                 $29,610.00
Baylor Univ Med Ctr 8/14/17               $44,190.54                 $44,190.54
Baylor Univ Med Ctr 9/24/17               $42,247.74                 $42,247.74
Urgent Surgery Assoc                        $640.00                    $640.00
US Anesthesia                              $7,378.00                  $7,378.00
Century Integrated Partners                $1,486.00                   $891.60
PBM Pathologist Lab                         $549.30                    $549.30
Dura Medic                                  $210.00                    $210.00
AMS American Medical Response              $1,861.80                  $1,861.80
Ennis Regional Medical Response            $8,763.00                  $8,763.00

                           Total:        $136,936.40                 $136,341.98
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 3 of 53 PageID 97
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 4 of 53 PageID 98
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 5 of 53 PageID 99
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 6 of 53 PageID 100




                                P01042
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 7 of 53 PageID 101




                                P01043
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 8 of 53 PageID 102




                                P01044
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 9 of 53 PageID 103




                                P01045
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 10 of 53 PageID 104




                                 P01046
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 11 of 53 PageID 105
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 12 of 53 PageID 106
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 13 of 53 PageID 107
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 14 of 53 PageID 108
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 15 of 53 PageID 109
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 16 of 53 PageID 110
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 17 of 53 PageID 111
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 18 of 53 PageID 112
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 19 of 53 PageID 113
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 20 of 53 PageID 114
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 21 of 53 PageID 115
        Case 3:18-cv-00765-M Document 25 Filed 06/03/19          Page 22 of 53 PageID 116




                                 - AMERICAN MEDICAL RESPONSE
                                                     823-04126133-01
                                                     JUSTIN D. BLANTON
                                                     09/24/2017
                                                          $0.00                02/22/2018


         JUSTIN D. BLANTON           8230412613301
         2131 NECK RD
         PALMER, TX 75152-4314                       AMERICAN MEDICAL RESPONSE
                                                     P O BOX 847925
                                                     DALLAS, TX 75284-7925




JUSTIN D. BLANTON                      002608202-0001    823-04126133-01    02/07/2018


09/24/2017 ENNIS REGIONAL MEDICAL CENTER             BAYLOR UNIVERSITY MED CTR


The trip balance has been assigned to collection agency Credence. To obtain
accurate balance information including any interest accrued, please contact
Credence at 1-855-875-4065.

Thank You.



A0426     ALS NON-EMERGENT BAS                  1    $1,250.00                 $1,250.00
A0425     MILEAGE                              38       $16.10                   $611.80
          *** ADJUSTMENTS ***                                     $1,861.80-




                                                                                  $0.00
CALL RCVD: 18:17




                                                      FED TAX ID: 752474011




                                             P01066
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 23 of 53 PageID 117
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 24 of 53 PageID 118




                                 P01106
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 25 of 53 PageID 119




                                 P01107
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 26 of 53 PageID 120




                                 P01108
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 27 of 53 PageID 121




                                 P01109
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 28 of 53 PageID 122




                                 P01110
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 29 of 53 PageID 123
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 30 of 53 PageID 124
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 31 of 53 PageID 125
   Case 3:18-cv-00765-M Document 25 Filed 06/03/19            Page 32 of 53 PageID 126


                                   Billing Statement


PATIENT NAME:   JUSTIN BLANTON                   3-51633824      05/10/19        0.00

                                                 REMIT TO:

JUSTIN BLANTON                                   US ANESTHESIA PARTNERS OF TEXAS
2133 NECKBROUGH                                  P.O. BOX 840855
PALMER,TX 75152                                  DALLAS,TX 75284-0855




             INV #:2968692 GUNN MD,DANIEL COURTNEY
             LOC: BAYLOR UNIV MED CENTER DALLAS
08/14/17    27245   TREAT THIGH FRACTURE......     2856.00
12/27/17            BAD DEBT PLACEMENT SCS II                       2856.00
                    INVOICE BALANCE:                                               0.00

             INV #:3267690 HANSON MD,RYAN DOUGLAS
             LOC: BAYLOR UNIV MED CENTER DALLAS
09/27/17    27506   TREATMENT OF THIGH FRACTUR         4522.00
12/27/17            BAD DEBT PLACEMENT SCS II                       4522.00
                    INVOICE BALANCE:                                               0.00




  0-30               30-60        60-90              90-120           OVER 120
     0.00            0.00            0.00            0.00             0.00

05/10/19     3-51633824          JUSTIN BLANTON                       0.00

US ANESTHESIA PARTNERS OF TEXAS
P.O. BOX 840855
DALLAS,TX 75284-0855

                                            888-325-6084

                       8:30 am - 5:00 pm
                       Monday - Friday




                                        Page 1
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 33 of 53 PageID 127
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 34 of 53 PageID 128
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 35 of 53 PageID 129
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 36 of 53 PageID 130
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 37 of 53 PageID 131
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 38 of 53 PageID 132
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 39 of 53 PageID 133
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 40 of 53 PageID 134
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 41 of 53 PageID 135




     APPENDIX, Vol. 2
         Medical Records
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 42 of 53 PageID 136
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 43 of 53 PageID 137




                                 P00076
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 44 of 53 PageID 138




                                 P00077
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 45 of 53 PageID 139




                                 P00356
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 46 of 53 PageID 140




                                 P00357
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 47 of 53 PageID 141




                                 P00958
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 48 of 53 PageID 142




                                 P00959
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 49 of 53 PageID 143




                                 P00960
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 50 of 53 PageID 144




                                 P00961
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 51 of 53 PageID 145
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 52 of 53 PageID 146




                                 P01083
Case 3:18-cv-00765-M Document 25 Filed 06/03/19   Page 53 of 53 PageID 147




                                 P01090
